DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 09/24/2021 regarding application 17/028,581. In Applicant’s amendment:
Claims 1, 4-5, 7 and 14-16 have been amended.
Claims 23-26 have been added as new claims.
	Claims 1-26 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 09/24/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 9, filed on 09/24/2021, with respect to the Specification Objections to the Disclosure have been fully considered and are persuasive. 
		The Specification Objections to the Disclosure are withdrawn.
4. 		Applicant’s arguments, see pages 9-10, filed on 09/24/2021, with respect to the Claim Objections for Claims 1, 4-5, 7, 11, 14 and 16 have been fully considered and are persuasive. 
		The Claim Objections for Claims 1, 4-5, 7, 11, 14 and 16 are withdrawn.
5.		Applicant’s arguments, see pages 10-21, filed on 09/24/2021, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-26 have been fully considered and is not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-23 and 25-26 are maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility. 
Claim 24 is deemed patent eligible over step 2a prong one. See the 35 U.S.C. § 101 analysis shown below in the 35 U.S.C. § 101 rejection section.
6.		Applicant’s arguments, see pages 22-24, filed on 09/24/2021, with respect to the 35 U.S.C. § 102 (a) (2) Claim Rejections for Claims 1-6, 9-15 and 18-22 have been fully considered and is not persuasive. 
35 U.S.C. § 102 (a) (1) rejection of Claims 1-6, 9-15 and 18-22 from the previous non-final office action dated 06/25/2021 is amended according to new grounds of rejection. Therefore this argument is moot.

IDS Statements
7.		The information disclosure statement filed on 09/24/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to 35 USC § 101 Arguments
8. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-26 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 10-21, dated 09/24/2021). Examiner respectfully disagrees.
Argument #1:
(A).	Applicant argues that Claims 1-26 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 10-16 dated 09/24/2021). 
Examiner respectfully disagrees with Applicant with respect to Claims 1-23 and 25-26. Examiner agrees with Applicant with respect to Claim 24.
These abstract idea limitations (as identified below in the 35 U.S.C. § 101 analysis), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (e.g., such as store employee and/or store manager) (which includes social activities and/or teachings and/or following rules or instructions). 
Evidence for such “Certain Methods of Organizing Human Activities” is provided here by the claimed “generating visual disposition data that that indicates a causal event for disposal of at least one of the plurality of items of sale” (see Independent Claims 1 and 14) (read in light of Applicant’s Original Specification ¶ [0182] & ¶ [0195]). From Applicant’s Specification ¶ [0182]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 (FIG. 3). The method 5710 may further include image processing 5614 the visual disposition data to generate processed disposition data. The method 5710 may further include determining 5616 disposition analysis data from the processed The disposition analysis data may include an indication of a causal event for a disposal for at least one of the plurality of items of sale.” Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum the generation of visual disposition data here can be performed manually by a person or user via a mobile electronic device. 
Also from Applicant’s Specification ¶ [0195]: “The method 6010 may include identifying 6012, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device. The method 6010 may further include transmitting the visual disposition data 6016 via the electronic device. Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as a pen and paper as part of evaluation(s) and/or judgment(s) and/or observation(s) (here for example; “determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1); “determine flow analysis data from the product flow data” (see Independent Claim 14); “determine store analysis data from the floor data” (see Independent Claim 14); “determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person (e.g., such as store employee and/or store manager) and a computer may fall within this grouping (emphasis added).
That is, other than reciting the elements of (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (e.g., such as the entity) (which includes social activities and/or teachings and/or following rules or instructions).
Moreover, the mere recitation of computer components such as (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), does not take the claims out of “Certain Methods of Organizing Human Activities” grouping.
Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23 this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” to the “Certain Methods of Organizing Human Activities” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claims 2-13, 15-23 and 25-26:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Certain Methods of Organizing Human Activities” Grouping and are further directed to additional abstract ideas as described in Claims 1 and 14.
Regarding Dependent Claim 24:
Examiner Note: Examiner has considered Dependent Claim 24 and believes that the limitation of “training the machine learning circuit to generate the learning based at least in part on identifying moisture inside a container associated with the plurality of items of sale” to be patent eligible under step 2a prong one. 
This limitation is not a certain method of organizing human activity such as managing personal behavior or relationships or interactions between people or a mental process such as concepts performed in the human mind and/or via pen and paper (which includes observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) or mathematical concepts (such as 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-23 and 25-26 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-23 and 25-26 recite an abstract idea. No, Claim 24 does not recite a judicial exception under step 2a prong one. Therefore, Claim 24 is patent eligible over step 2a prong one. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #2:
(B).	Applicant argues that for a proper rejection under 35 U.S.C. 101 requires that Claims 1-26 be compared to some case where the courts have recognized that a judicial exception is present under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 10, dated 09/24/2021). 
In response, Examiner notes from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) under Section F-Step 2A prong 1: F-1: “Under the 2019 PEG, you should cite to one of the enumerated groupings of abstract ideas. You may cite a court decision to support identification of the subject matter recited in the claim language as an abstract idea, but the identification of the subject matter recited in the claim language as an abstract idea should be consistent with the 2019 PEG.” It is not a requirement under the 35 USC 101 analysis to cite a court decision to support identification of the subject matter pertaining to step 2a prong one for ascertaining whether the claims limitations recite a judicial exception under the specified groupings (e.g., mental processes, certain method of organizing human activity or mathematical concepts).
Also regarding F-4 from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”): “Can I compare the claimed concept in my application to the claim on one of the 101 examples to determine whether the claim recites an abstract idea?” No, You should compare the claimed concept in your application to the enumerated groupings in the 2019 PEG. The examples should not be used as a basis for a subject matter eligibility rejection.
Argument #3
(C).	Applicant argues that Claims 1-26 recite additional elements that integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 16-17, dated 09/24/2021). Examiner respectfully disagrees.
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “rating the performance of an entity based on product flow data, floor data and disposition data” with the emphasis on “generating visual disposition data” being performed by a user on a mobile device], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put, yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Independent Claims 1 and 14 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) in § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Regarding Dependent Claims 2-13, 15-23 and 25-26:
Dependent Claims 2-13, 15-23 and 25-26 recite additional elements such as (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
The additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” (in Dependent Claim 23), these limitations merely narrow the abstract ideas concerning “determining, the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “using learning trained on trained on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-23 and 25-26 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Argument #4
(D).	Applicant argues that the amended Independent Claims 1 and 14 that include “determine a score value based at least in part on the flow analysis data, the store analysis data, and the disposition data constitute an improvement to the art of provisioning and/or distribution of perishable goods” (see Applicant Remarks, Page 17, dated 09/24/2021). Examiner respectfully disagrees.
Examiner responds by stating that the limitation of “determine a score value based at least in part on the flow analysis data, the store analysis data, and the disposition data” does not provide a technical improvement because a person by pen to paper can determine the freshness (e.g., score value) for provisioning and/or distribution of perishable goods (e.g., perishable fruits, meats or dairy) whether the perishable goods are spoiled and what is the reason for their end of shelf-life which can be based on evaluation(s) and/or judgment(s) which is considered a mental process. Additionally and/or alternatively, this concept of “determining a score value” can be performed by managing personal behavior or relationships or interactions between people (such as a store employee or store manager) with a mobile electronic device. Examiner notes there is no technical improvement demonstrated that either effectively improves the technology or technical field or the functioning of a computer.
Regarding the “disposition analysis data”, Examiner provides corroborating support from Applicant’s Original Specification ¶ [0182] & ¶ [0195]), that emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Regarding the “micro-climate sensors” & “re-usability functionality”, Examiner provides  US PG Pub (US 2019/0263219 A1) to Spath shown below.
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
Moreover, Examiner submits that the question of novelty and non-obviousness evidence (application of prior art) is not relevant to the question of determining whether the claims as constructed contain an inventive concept. Furthermore, Examiner cites the case of (Two-Way Media v. Comcast, (Fed. Cir. 2017)) and the District Court from this case concluded that “the 
Argument #5:
(E).	Applicant argues that Claims 1-26 recite additional elements that amount to significantly more than the judicial exception under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 17-19 dated 09/24/2021). Examiner respectfully disagrees.
Examiner notes that Claims 1-23 and 25-26 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited such as “processors / CPUs” shown in Applicant’s Specification ¶ [0112-0113] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0106] & ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & [0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). The dependent claims merely further narrow the abstract idea. 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding the additional elements concerning the “flow analysis data processing circuit”,  reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions.
Furthermore, regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” (in Dependent Claim 23), this merely narrow the abstract ideas concerning “determining, the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “using learning trained on trained on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects in conjunction with these limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Dependent Claims 2-13, 15-23 and 25-26 recite additional elements such as (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Moreover, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use by monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
Here, the Examiner has provided evidence demonstrating that micro-climate sensors and a server are basic computing elements previously utilized in the industry.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-23 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-23 and 25-26 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-23 and 25-26 are ineligible.
Argument #6:
(F).	Applicant argues that Claims 1-26 do not have a risk of preemption (see Applicant Remarks, Pages 19-20, dated 09/24/2021). 
Examiner submits that the “Supreme Court” has described the concern driving the judicial exceptions as “preemption”, the Courts do not use preemption as a stand-alone test for eligibility. For example, even though the claims in “Flook” did not wholly preempt the mathematical formula, and the claims in “Mayo” were directed to narrow laws that may have limited applications, the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions (see Flook at 589-590; Mayo at 1302). Examiner also submits that the Federal Circuit has followed the Supreme Court’s lead in rejecting arguments that a lack of total preemption equates with eligibility (see e.g., buySafe 765 F.3d at 1355; Ultramercial, 772 F.3d at 716.
Examiner instead submits that questions of preemption are inherent in the two-part framework from “Alice Corp” and “Mayo”, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more […]. However, Examiner submits that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. Even arguing that there are other ways to practice not to preempt an abstract idea, does not make the claim “less abstract” and eligible (see OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 second to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) and Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (see The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012). 
Argument #7:
(G).	Applicant argues that according to the Core Wireless and Enfish cases, that the claims of the current claimed invention are patent eligible over 35 U.S.C. 101 (see Applicant Remarks, Pages 20-21, dated 09/24/2021).  Examiner respectfully disagrees.
Examiner responds by stating that the “CoreWireless” claims were rendered eligible, because it deliberately required: (i) “an application summary that can be reached directly from the menu,” with (ii) “each data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application”, and with the (iii) summary small screens (“Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., U.S. Court of Appeals, Federal Circuit, Nos. 2016-2684,2017-1922, January 25, 2018, 2018 BL 25100, 880 F.3d 1356, 125 USPQ2d 1436”, p. 1441 ¶1-¶3). 
Examiner submits that while technological improvements need not to solely stem from: phoneme to keyframe lip synchronization in facial 3D animation  in “McRO”  supra, solved paging problem in small screen as in “Core Wireless” – supra it is still worth noting that each of “McRO” and “Core Wireless” raised above, are relevant in providing valuable insight to ascertain what actual technology is, and most importantly, to ascertain what constitutes deliberate improvement to actual technology or the computer itself as opposed to a mere entrepreneurial improvement.
In this instant case however, Applicant merely argues in favor of performing an entrepreneurial best business practice of “determining a score value based at least in part on product flow data, floor data, and disposition data” with emphasis on the generating visual disposition data for provisioning and/or distribution of perishable goods (e.g., perishable fruits, meats or dairy) whether the perishable goods are spoiled and what is the reason for their end of shelf-life.
Turning now to “Enfish”, also relied upon by Applicant at Remarks 09/24/2021 on page 20 of 25, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of “determining a score value based at least in part on product flow data, floor data, and disposition data” with emphasis on the generating visual disposition data for provisioning and/or distribution of perishable goods (e.g., perishable fruits, meats or dairy) whether the perishable goods are spoiled and what is the reason for their end of shelf-life which could only be performed by certain methods of organizing human activities by a store employee or a store manager interacting with a computer in a grocery store and/or retail store field.
Thus, Claims 1-23 and 25-26 are ineligible.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-26 shown below.
		Examiner Note: Claim 24 is patent eligible over step 2a prong one. Examiner recommends to Applicant for 35 U.S.C. § 101 purposes, to amend both Independent Claims 1 and 14 with the entire limitation contents shown in both Claims 23 and 24 since Claim 24 depends on Claims 1 and 23.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 1-23 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-26 are each focused to a statutory category namely a “method” or a “process” (Claims 1-13 and 23-26) and a “system” or an “apparatus” (Claims 14-22).
Step 2A Prong One: Independent Claims 1 and 14 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“interpreting, , flow analysis data corresponding to a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 1);
“interpreting, , store analysis data corresponding to the plurality of items of sale while disposed on a floor of a store” (see Independent Claim 1);
“interpreting, , disposition analysis data that indicates a casual event for disposal for at least one of the plurality of items of sale” (see Independent Claim 1);
“determining, , a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1);
“ each associated with a corresponding individual item of sale and structured to generate and transmit product flow data of the individual item of sale of a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 14);
 disposed on a floor of a store and structured to generate floor data corresponding to the plurality of items of sale while disposed on the floor” (see Independent Claim 14);
“ structured to generate visual disposition data that indicates a causal event for disposal of at least one of the plurality of items of sale (see Independent Claim 14); and
” (see Independent Claim 14);
“determine flow analysis data from the product flow data” (see Independent Claim 14);
“determine store analysis data from the floor data” (see Independent Claim 14);
“determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (e.g., such as store employee and/or store manager) (which includes social activities and/or teachings and/or following rules or instructions). 
Evidence for such “Certain Methods of Organizing Human Activities” is provided here by the claimed “generating visual disposition data that that indicates a causal event for disposal of at least one of the plurality of items of sale” (see Independent Claims 1 and 14) (read in light of Applicant’s Original Specification ¶ [0182] & ¶ [0195]). From Applicant’s Specification ¶ [0182]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 (FIG. 3). The method 5710 may further include image processing 5614 the visual disposition data to generate processed disposition data. The method 5710 may further include determining 5616 disposition analysis data from the processed disposition data and transmitting 5618 the disposition analysis data. The disposition analysis data may include an indication of a causal event for a disposal for at least one of the plurality of items of sale.” Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum the generation of visual disposition data here can be performed manually by a person or user via a mobile electronic device. 
Also from Applicant’s Specification ¶ [0195]: “The method 6010 may include identifying 6012, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device. The method 6010 may further include transmitting the visual disposition data 6016 via the electronic device. Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as a pen and paper as part of evaluation(s) and/or judgment(s) and/or observation(s) (here for example; “determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1); “determine flow analysis data from the product flow data” (see Independent Claim 14); “determine store analysis data from the floor data” (see Independent Claim 14); “determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person (e.g., such as store employee and/or store manager) and a computer may fall within this grouping (emphasis added).
That is, other than reciting the elements of (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (e.g., such as the entity) (which includes social activities and/or teachings and/or following rules or instructions).
Moreover, the mere recitation of computer components such as (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), does not take the claims out of “Certain Methods of Organizing Human Activities” grouping.
Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23 this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” to the “Certain Methods of Organizing Human Activities” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claims 2-13, 15-23 and 25-26:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Certain Methods of Organizing Human Activities” Grouping and are further directed to additional abstract ideas as described in Claims 1 and 14.
Regarding Dependent Claim 24:
Examiner Note: Examiner has considered Dependent Claim 24 and believes that the limitation of “training the machine learning circuit to generate the learning based at least in part on identifying moisture inside a container associated with the plurality of items of sale” to be patent eligible under step 2a prong one. 
This limitation is not a certain method of organizing human activity such as managing personal behavior or relationships or interactions between people or a mental process such as concepts performed in the human mind and/or via pen and paper (which includes observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) or mathematical concepts (such as mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations).
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-23 and 25-26 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-23 and 25-26 recite an abstract idea. No, Claim 24 does not recite a judicial exception under step 2a prong one. Therefore, Claim 24 is patent eligible over step 2a prong one. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“interpreting, a flow analysis data processing circuit, flow analysis data corresponding to a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 1);
“interpreting, via a store analysis data processing circuit, store analysis data corresponding to the plurality of items of sale while disposed on a floor of a store” (see Independent Claim 1);
“interpreting, via a disposition analysis data processing circuit, disposition analysis data that indicates a casual event for disposal for at least one of the plurality of items of sale” (see Independent Claim 1);
“determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1);
“a first plurality of micro-climate sensors each associated with a corresponding individual item of sale and structured to generate and transmit product flow data of the individual item of sale of a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 14);
“a second plurality of micro-climate sensors disposed on a floor of a store and structured to generate floor data corresponding to the plurality of items of sale while disposed on the floor” (see Independent Claim 14);
“a mobile electronic device structured to generate visual disposition data that indicates a casual event for disposal of at least one of the plurality of items of sale (see Independent Claim 14); and
 a server structured to” (see Independent Claim 14);
“determine flow analysis data from the product flow data” (see Independent Claim 14);
“determine store analysis data from the floor data” (see Independent Claim 14);
“determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)
Independent Claims 1 and 14 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Regarding Dependent Claims 2-13, 15-23 and 25-26:
Dependent Claims 2-13, 15-23 and 25-26 recite additional elements such as (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
The additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” (in Dependent Claim 23), these limitations merely narrow the abstract ideas concerning “determining, the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “using learning trained on trained on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The underlining abstract considerations 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-23 and 25-26 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-23 and 25-26 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “processors / CPUs” shown in Applicant’s Specification ¶ [0112-0113] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0106] & ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & [0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). The dependent claims merely further narrow the abstract idea. 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
“artificial intelligence circuit” & “machine learning circuit” (in Dependent Claim 23), this merely narrow the abstract ideas concerning “determining, the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “using learning trained on trained on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects in conjunction with these limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Dependent Claims 2-13, 15-23 and 25-26 recite additional elements such as (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Moreover, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use by monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or 
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-23 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-23 and 25-26 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-23 and 25-26 are ineligible.

Response to Prior Art Arguments
12.		Applicant’s prior art arguments with respect to Claims 1-26 have been fully considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
13.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.		Claims 1-4, 6, 9-15, 18-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub (US 2019/0147396 A1) to Bohling, and in view of US PG Pub (US 2004/0100380 A1) to Lindsay.
Regarding Independent Claim 1, Bohling method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- interpreting, a flow analysis data processing circuit (see at least Bohling: Fig. 2 & Fig. 7), flow analysis data corresponding to a plurality of items of sale flowing through a supply chain for an entity (see at least Bohling: ¶ [0025] & ¶ [0066]. Bohling notes that the sample sub-set may then be maintained at the distribution center, at the preferred storage conditions and monitored by the system to identify data points of the products life cycle, such as a duration of time that the item remains at various freshness points, a duration of time at which the item reaches the end of shelf life, and the like. “A GPS system may be used to identify the location of a thermometer or temperature sensor associated with a product, which may aid the freshness indicator system in identifying additional environmental data corresponding to the location or route of travel for the product.” See also Bohling at ¶ [0083]: “Other determinations may include expiration date, use-by dates, sell-by dates etc. For instance, bananas stored in special rooms may be treated with temperature and/or gas to ripen or delay ripening, which may adjust or otherwise affect shelf life predictions.” Supply chain process is shown in Fig. 1.)	
- interpreting, via a store analysis data processing circuit (see at least Bohling: Fig. 2 & Fig. 7), store analysis data corresponding to the plurality of items of sale while disposed on a floor of a store (see at least Bohling: ¶ [0058]. Bohling notes that criteria may be used to generate freshness indicator values and shelf life predictions and may include inspection data such as visible defects, unusual markings, temperature, indications of damage such as tears or punctures, smell, color consistency, packaging imperfections, and presence of other substances such as mold. Different criteria may be used for different products, and different criteria may be used for the same product type based on variances such as product origin. See also Bohling at ¶ [0027]. “The sensors associated with the cases on the pallets that arrive at market may continue to detect and/or transmit data, which may be used to determine information, such as how long a pallet of product sits in ambient temperatures before moving to a cold storage, how long the product remains in cold storage and at what temperatures, when a product goes out onto the floor from cold storage, and so on, for example.”)
Bohling method for rating the performance of an entity based on product flow data, floor data and disposition data doesn’t explicitly teach the following:
- interpreting, via a disposition analysis data processing circuit, disposition analysis data that indicates a causal event for disposal for at least one of the plurality of items of sale;
- determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data
	Lindsay however in the analogous art for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- interpreting, via a disposition analysis data processing circuit (see at least Lindsay: Fig. 2), disposition analysis data that indicates a causal event for disposal for at least one of the plurality of items of sale (see at least Lindsay: ¶ [0050] & ¶ [0062]. Lindsay notes that the scanner 16 may include any configuration of visual or audible alarm 28 to automatically alert the consumer if the food product 12 that is about to be placed in the storage location, or a food product in storage, has expired or is otherwise undesirable. The scanner 16 may be used to scan the products as they are removed from storage and provide similar information. “The user can view textual information on a display screen or other means to show the meatloaf information and information for other food items in the refrigerator and their dates of entry, number of times they have been removed and length of time out of the refrigerator, recommended discard date, etc. The spoken message upon entry of a container into the refrigerator could be, for example, “Meatloaf, greasy, extra garlic, made from item 462—use before October 20,” which may then be converted to a description of the contents in a description field of a database, and a discard date in a discard date field of a database, plus an association with item 462 (the raw hamburger for which other data is already available. Thus, the consumer may here a message upon opening the refrigerator: “Alert: Your mealoaf, greasy, extra garlic in the blue plastic container expires tomorrow.” A visual alert can also be provided on a display screen.”). 
- determining, via a score determination circuit (see at least Lindsay: Fig. 2), a score value based at least in part on the flow analysis data (see at least Lindsay: ¶ [0024] & ¶ [0058]), the store analysis data (see at least Lindsay: ¶ [0023] & ¶ [0060]), and the disposition analysis data (see at least Lindsay: ¶ [0020] & ¶ [0058]. Lindsay notes the means for comparing the storage information with predetermined criteria (e.g., freshness requirements based on or contained in the product information) for the item to determine the freshness state of the item. Also the means for automatically recommending or causing an action to be taken with the item responsive to the freshness state of the item (e.g., an alert to indicate that the product needs to be used or discarded, or an automatic lowering of storage temperature to better preserve the item). At ¶ [0034]: “The food product information contained by the smart tags 14 is not limited in scope, but desirably at least includes information relating to the “freshness” of the food product. This information may include an expiration date as suggested by the supplier or manufacturer of the food product, the date in which the product was prepared, the date the product was purchased by a consumer, the date the product was placed into storage, and so forth.”  At ¶ [0058]: “A grocer or, optionally, consumer, may then be able to track the packaged products in order to determine its freshness, the conditions and length of storage, its origin, carcass handling procedures, or any other desired factors, to ensure that the product is safe.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bohling method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding interpreting, via a disposition analysis data processing circuit, disposition analysis data that indicates a causal event for disposal for at least one of the plurality of items of sale & determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data of Lindsay, in order to provide a RFID system and methodology that greatly facilitate food product storage for consumers from the standpoint of product freshness, expiration, accountability, and the like (see Lindsay: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lindsay, the results of the combination 

Regarding Independent Claim 14, Bohling system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- a first plurality of micro-climate sensors (see at least Bohling: Fig. 2 denoting a set of sensor(s) 220 and sensor data 248.) each associated with a corresponding individual item of sale of a plurality of items of sale flowing through a supply chain for an entity (see at least Bohling: ¶ [0040] & ¶ [0048]. Bohling notes the set of sensors 220 is a set of one or more sensors associated with set of produce 260 or an environment corresponding to the set of produce 260.  The set of sensors 220 may include one or more sensors for detecting characteristics of the produce and/or the environment within and/or around the produce. The temperature probe may record temperature of the produce or environmental temperature associated with the produce. In other examples, the set of sensors 220 may include one or more sensors implemented in a growing area, such as a field, to detect growth conditions, one or more sensors implemented in cases of post-harvest produce to detect environmental conditions associated with the produce post-harvest and/or characteristics of the produce post-harvest, one or more sensors implemented in a transport vehicle to detect environmental conditions associated with transport of the produce, one or more sensors implemented in a facility. See also Fig. 2 of Bohling denoting “supply chain data 238” with a supply chain flow chart shown in Fig. 1.)
- a second plurality of micro-climate sensors (see at least Bohling: Fig. 2 denoting a set of sensor(s) 220 and sensor data 248.) disposed on a floor of a store and structured to generate floor data corresponding to the plurality of items of sale while disposed on the floor (see at least Bohling: ¶ [0048-0049] & Fig. 2. Bohling notes that one or more sensors implemented in a facility, such as a packing facility, cooling facility, distribution center, or market, to detect environmental conditions associated with the produce during its duration at each facility, and so on. Any number of sensors, and any number of different types of sensors, may be contemplated by aspects of this disclosure for detecting and/or transmitting sensor data of products and environmental conditions associated with the products. See at Bohling at ¶[0056]: “The alert may identify one or more users associated with the inspection system to perform a secondary inspection and/or remove produce from a set of produces being inspected, in some examples.”)
Bohling system for rating the performance of an entity based on product flow data, floor data and disposition data doesn’t explicitly teach the following:
- a mobile electronic device structured to generate visual disposition data that indicates a causal event for disposal of at least one of the plurality of items of sale;
a server structured to:
- determine flow analysis data from the product flow data;
- determine store analysis data from the floor data
- determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data
	Lindsay however in the analogous art for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- a mobile electronic device (see at least Lindsay: ¶ [0019] & Fig. 2.) structured to generate visual disposition data that indicates a causal event for disposal of at least one of the plurality of items of sale (see at least Lindsay: ¶ [0020] & ¶ [0058]. Lindsay notes the means for comparing the storage information with predetermined criteria (e.g., freshness requirements based on or contained in the product information) for the item to determine the freshness state of the item. Also the means for automatically recommending or causing an action to be taken with the item responsive to the freshness state of the item (e.g., an alert to indicate that the product needs to be used or discarded, or an automatic lowering of storage temperature to better preserve the item). At ¶ [0034]: “The food product information contained by the smart tags 14 is not limited in scope, but desirably at least includes information relating to the “freshness” of the food product. This information may include an expiration date as suggested by the supplier or manufacturer of the food product, the date in which the product was prepared, the date the product was purchased by a consumer, the date the product was placed into storage, and so forth.”  At ¶ [0058]: “A grocer or, optionally, consumer, may then be able to track the packaged products in order to determine its freshness, the conditions and length of storage, its origin, carcass handling procedures, or any other desired factors, to ensure that the product is safe.”)
a server (see at least Lindsay: ¶ [0011] & ¶ [0056].) structured to:
- determine flow analysis data from the product flow data (see at least Lindsay: ¶ [0024] & ¶ [0058]. Lindsay notes that “the storage related information can include storage times, temperature of storage (means and extremes, or other statistics), and can also be combined with secondary information such as calculated hypothetical bacterial growth rates for the recorded storage times and conditions.” The storage-related information can also be coupled with product information from any raw materials used in the food item. “The packaged products can also be associated with sensor data for storage temperature and location, and other data, by associating such data in a database with the respective smart tag identification codes of the products.”)
- determine store analysis data from the floor data (see at least Lindsay: ¶ [0023] & ¶ [0060]. Lindsay notes that “The grocer may use an RFID scanner to scan packages on the shelves and determine the age of products. The grocer's computer system may recommend that discounts be offered on products before they reach an expiration date in order to ensure that they sell before becoming unacceptable. Alternatively, a consumer may use an RFID scanner to rapidly locate the freshest packaged products or products that confirm to criteria established by the consumer (e.g., no growth hormones present, or only domestic meat, etc.).”),
- determine a score value based at least in part on the product flow data (see at least Lindsay: ¶ [0024] & ¶ [0058].), the floor data see at least Lindsay: ¶ [0023] & ¶ [0060].), and the visual disposition data (see at least Lindsay: ¶ [0020] & ¶ [0058]. Lindsay notes the means for comparing the storage information with predetermined criteria (e.g., freshness requirements based on or contained in the product information) for the item to determine the freshness state of the item. Also the means for automatically recommending or causing an action to be taken with the item responsive to the freshness state of the item (e.g., an alert to indicate that the product needs to be used or discarded, or an automatic lowering of storage temperature to better preserve the item). At ¶ [0034]: “The food product information contained by the smart tags 14 is not limited in scope, but desirably at least includes information relating to the “freshness” of the food product. This information may include an expiration date as suggested by the supplier or manufacturer of the food product, the date in which the product was prepared, the date the product was purchased by a consumer, the date the product was placed into storage, and so forth.”  At ¶ [0058]: “A grocer or, optionally, consumer, may then be able to track the packaged products in order to determine its freshness, the conditions and length of storage, its origin, carcass handling procedures, or any other desired factors, to ensure that the product is safe.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bohling system for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding a mobile electronic device structured to generate visual disposition data that indicates a causal event for disposal of at least one of the plurality of items of sale; a server structured to: determine flow analysis data from the product flow data; determine store analysis data from the floor data; determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data of Lindsay, in order to provide a RFID system and methodology that greatly facilitate food product storage for consumers from the standpoint of product freshness, expiration, accountability, and the like (see Lindsay: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lindsay, the results of the combination were predictable.

Regarding Dependent Claim 2, Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Independent Claim 1 above, and Bohling further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the entity is the store (see at least Bohling: ¶ [0024] & ¶ [0054]. Bohling notes that the freshness indicator 230 may be specific to a particular store, group of stores, region, or other location, to provide customized freshness indicator values in accordance with a particular store specification or regional specification. The freshness indicator 230 may be customized in a variety of ways to address the specifications of specific stores, institutions, inspections, personnel, agencies, management. At distribution center stage 105, the product arrives at a distribution center. The product may be inspected using an inspection system, such as an inspection system implemented on a mobile device with a mobile application for example. The inspection system may implement USDA and entity-specific or industry-specific specifications for inspection of a product type.” See also Bohling at Fig. 1.)

Regarding Dependent Claims 3 and 15, Bohling / Lindsay method / system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Independent Claims 1 and 14 above, and Bohling further teaches the method / system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein at least one of the server  (see at least Bohling: Fig. 2 & ¶ [0035]. Bohling denotes an external server 252.) or the mobile electronic device  (see at least Bohling: Fig. 6 denoting mobile  are further structured to generate a graphical interface that depicts at least a portion of: the flow analysis data; the store analysis data; the disposition analysis data; and the score value (see at least Bohling: ¶ [0044] & ¶ [0078]. Bohling notes that product inspector 208 may generate an alert or notification if the sensor data obtained indicates a product does not meet one or more of a set of rules or inspection criteria. For example, one rule for an item may be the absence of any puncture or hole. Another rule may be a certain threshold percentage of defects permitted over the surface of a produce. In some examples, if product inspector analysis of the sensor data indicates the identified defects of a produce exceeds the rule (higher or lower than the threshold), an alert is generated and output via the user interface component 214. See also Bohling at ¶ [0078]: “Additional produce metrics 607 may be displayed for produce 610. Produce metrics 607 may be generated by a freshness indicator component implemented on device 601, such as freshness indicator 230.”)

Regarding Dependent Claim 4, Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Independent Claim 1 above, and Bohling further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data (see at least Bohling: ¶ [0027-0028]. Bohling notes that sensors may be used to determine information, such as how long a pallet of product sits in ambient temperatures before moving to a cold storage, how long the product remains in cold storage and at what temperatures, when a product goes out onto the floor from cold storage, and so on, for example. At inspection event 110, the product is inspected upon market intake using the inspection system, which may be another instance of the inspection system at 106, such as a mobile application which combines USDA and entity-specific specifications to generate product-specific inspection criteria. A new or updated freshness indicator value or score may be calculated. At prediction event 111, a shelf life predictor estimates the shelf life of the product based on the one or more calculated freshness scores. See also Bohling at ¶ [0062].)

Regarding Dependent Claim 6, Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1 and 4 above, and Bohling further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- revising the set of specific actions as new flow analysis data, new store analysis data, and new disposition analysis data becomes available (see at least Bohling: ¶ [0062] & Fig. 3. Bohling notes a harvest data point input indicates there was rain present during harvest of Lot-1, and the system weights this data point at a −1, which adjust the baseline projection down to 7 days. A next data point may be from post-harvest data, such as data obtained during the packing/cooling facility stage, which may also be considered supply chain data in some examples. Here, the −1-weighting applied adjusts the projection to 6 days for shelf life of this particular lot of produce. The transportation data, or supply chain data, obtained for the transport stage from a distribution center to market, and the inspection data obtained at an arrival stage of the product at market, both indicate conditions within parameters, or no weighting applied for Lot-1. See also Bohling at Fig. 5.)

Regarding Dependent Claims 9 and 18, Bohling / Lindsay method / system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Independent Claim 1 and Claims 14-15 above, and Bohling further teaches the method / system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the score value comprises a fresh score value corresponding to a measure of a freshness of the items of sale (see at least Bohling: ¶ [0053-0055] & Fig. 2. Bohling notes that at initial inspection stage 106, the inspection system generates inspection data, which the system obtains for use in determining updated freshness indicator values for the product. The freshness indicator values 254 may be specific to a particular piece of product or a set of products at a given time or stage in the product life cycle. For example, a first freshness indicator value may be calculated based on pre-harvest data 234 and harvest data 236 at the stage where the product arrives at a packing facility post-harvest. A second freshness indicator value may be calculated for the same product based on the first freshness value calculated and supply chain data 238 at the stage where the product arrives at a distribution center. “Freshness indicator 230 may be specific to a particular store, group of stores, region, or other location, to provide customized freshness indicator values in accordance with a particular store specification or regional specification.” See also Fig. 5 step 518: “Calculate Freshness indicator values.”)

Regarding Dependent Claims 10 and 19, Bohling / Lindsay method / system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1, 9, 14-15 and 18 above, and Bohling further teaches the method / system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the measure of freshness is with respect to a time period (see at least Bohling: ¶ [0022] & ¶ [0053]. Bohling notes that a freshness indicator value may be calculated prior to receipt of a product at a packing facility, and an updated freshness indicator value or set of values may be calculated based on the sensor data acquired during a time period between harvest and arrival at a packing facility. The system may be configured to obtain supply chain product-specific data associated with the product during a time period extending from post-harvest through inspection of the product at a final touch point, and incrementally update freshness indicator values at set intervals or dynamically. “Freshness indicator 230 may include a customized algorithm, a set of rules, and/or a set of criteria and parameters to determine the freshness indicator values based on the data obtained at various intervals throughout a product life cycle.” See also Fig. 3 of Bohling reference.)

Regarding Dependent Claim 11, Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1 and 9-10 above, and Bohling further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- further comprising: selecting the time period (see at least Bohling: ¶ [0022] & ¶ [0028]. Bohling notes that the sensor data may be separately stored by the system as supply chain product-specific data. A freshness indicator value may be calculated prior to receipt of a product at a packing facility, and an updated freshness indicator value or set of values may be calculated based on the sensor data acquired during a time period between harvest and arrival at a packing facility. The system may be configured to obtain supply chain product-specific data associated with the product during a time period extending from post-harvest through inspection of the product at a final touch point, and incrementally update freshness indicator values at set intervals or dynamically.)

Dependent Claims 12 and 21, Bohling / Lindsay method / system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1, 9-10, 14-15 and 18-19 above, and Bohling further teaches the method / system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the time period is a time over which the fresh score value is determined (see at least Bohling: ¶ [0022] & Fig. 3. Bohling notes that actual data points for three lots of produce, such as strawberries for example, are input and calculated against the baseline model to generate freshness indicator values for each individual lot. The freshness indicator values for each lot are then used by shelf life predictor 244 to calculate a shelf life prediction for each lot. The system may be configured to obtain supply chain product-specific data associated with the product during a time period extending from post-harvest through inspection of the product at a final touch point, and incrementally update freshness indicator values at set intervals or dynamically. “Freshness indicator 230 may include a customized algorithm, a set of rules, and/or a set of criteria and parameters to determine the freshness indicator values based on the data obtained at various intervals throughout a product life cycle.” See also Bohling at ¶ [0053].)

Regarding Dependent Claims 13 and 22, Bohling / Lindsay method / system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1, 9, 14-15 and 18 above, and Bohling further teaches the method / system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the fresh score value comprises a numerical value (see at least Bohling: ¶ [0053] & Figs. 2-3. Bohling notes that the freshness indicator 230 may include a customized algorithm, a set of rules, and/or a set of criteria and parameters to determine the freshness indicator values based on the data obtained at various intervals throughout a product life cycle. The freshness indicator values 254 may be specific to a particular piece of product or a set of products at a given time or stage in the product life cycle. For example, a first freshness indicator value may be calculated based on pre-harvest data 234 and harvest data 236 at the stage where the product arrives at a packing facility post-harvest. See in Bohling at ¶ [0061]: “Actual data points for three lots of produce, such as strawberries for example, are input and calculated against the baseline model to generate freshness indicator values for each individual lot. The freshness indicator values for each lot are then used by shelf life predictor 244 to calculate a shelf life prediction for each lot.”)

Regarding Dependent Claim 20, Bohling / Lindsay system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 14-15 and 18-19 above, and Bohling further teaches the system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the server (see at least Bohling: Fig. 2 denoting an external server 252.) is further structured to: interpret user input data corresponding to a user input on the mobile electronic device (see at least Bohling: ¶ [0071-0072] & Fig. 7. Bohling notes that the sources of environmental data may be external to the computing device, such as networked servers or drives. As with product data, environmental data may be obtained from web servers, web services, internet servers, remote databases, and the like. The environmental data sources may be local to the device or added to the device using a USB drive or similar device. If the environmental data is desired then at operation 508, a determination is made as to whether it has been received. See also “user input interface 760” and “user input interface 765” in Fig. 7 with a mobile computing device shown in Fig. 2.)

Regarding Dependent Claim 25, Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1 and 4 above, and Lindsay further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the specific action comprises discounting at least one of the plurality of items of sale (see at least Lindsay: ¶ [0060]. Lindsay notes that “the grocer's computer system may recommend that discounts be offered on products before they reach an expiration date in order to ensure that they sell before becoming unacceptable.” Alternatively, a consumer may use an RFID scanner to rapidly locate the freshest packaged products or products that confirm to criteria established by the consumer (e.g., no growth hormones present, or only domestic meat, etc.).)

Regarding Dependent Claim 26, Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1 and 4 above, and Lindsay further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the specific action is to expediate the flow of the plurality of items of sale through the supply chain (see at least Lindsay: ¶ [0013] & ¶ [0057]. Lindsay notes that with the computer, the consumer may be able to sort and display the stored products by type of food group. Further, food items may be automatically positioned or provided for use based on the age of the food items, as determined by the RFID-based food freshness system, such that the oldest still acceptable items are used first to help reduce the risk of food items going to waste.)

15.		Dependent Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bohling / Lindsay, and in further view of US PG Pub (US 2018/0005295 A1) to Howell.
		Regarding Dependent Claim 5, Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data doesn’t explicitly teach the following:
- generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data
	Howell however in the analogous art for generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data teaches the following:
- generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data (see at least Howell: ¶ [0023] & ¶ [0036]. Howell notes that the multivariate/predictive analysis module 211 then provides information associated with product freshness to the user interface module 222 to display freshness, ripeness, and/or time remaining information to a user. For example, information displayed to sales associates in a retail location may include action items such as: place the perishable product on a sales floor, relocate the perishable product, remove the perishable product from sales, move the perishable product into climate controlled storage, and apply a discount to the perishable product. Also screen 550 may further include recommended/required action. For example, “recommended location: sales floor, do not roll back prices yet.” Other actions include place the perishable product on a sales floor, relocate the perishable product, remove the perishable product from sales, move the perishable product into climate controlled storage, apply a discount to the perishable product, etc. The recommended/required action may be further integrated with a task management system of the storage, transportation and/or retail operation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data of Howell, wherein access to accurate freshness information can reduce waste and improve efficiency of a retail operation as well as improve a customer's experience with the perishable product (see Howell: ¶ [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Howell, the results of the combination were predictable.

16.		Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bohling / Lindsay, and in further view of US PG Pub (US 2019/0213532 A1) to Brightwell.
		Regarding Dependent Claims 7 and 16, Bohling method/system for rating the performance of an entity based on product flow data, floor data and disposition data doesn’t explicitly teach the following:
	- the flow analysis data comprises an indication of compliance of the plurality of items of sale with respect to a first standard operating procedure (SOP)
	- the store analysis data comprises an indication of compliance of the plurality of items of sale with respect to a second SOP
		Brightwell however in the analogous art for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- the flow analysis data comprises an indication of compliance of the plurality of items of sale with respect to a first standard operating procedure (SOP) (see at least Brightwell: ¶ [0132-0133] & Fig.7. Brightwell notes that the cold-chain compliance score is generated based on the number of perishable items subject to cold-chain compliance parameters retrieved by the user that were accepted by the intake component. If the user consistently retrieves perishable items within the The cold-chain compliance score in other examples also reflects condition of temperature sensitive items retrieved. The condition can include package integrity, expiration dates, freshness, temperature of item at drop-off, etc. See Fig. 2 denoting “set of items” item #238 and Fig. 2 denoting a set of perishable items item #128 and compliance scores shown in Fig. 7 and Fig. 9.)
	- the store analysis data comprises an indication of compliance of the plurality of items of sale with respect to a second SOP (see at least Brightwell: ¶ [0077-0078] & Fig 9. Brightwell notes that any items not conforming to a perishable item assigned to the user is rejected and returned to an assigned display area for the item or a storage area for the item. Likewise, any item delivered to any intake area 220 failing to conform to the cold-chain compliance parameters is rejected. However, in some examples, items which are rejected due to the dwell-time exceeding the maximum dwell-time are not returned to the display areas. Instead, the items are designated for disposal due to failure to adhere with cold-chain compliance parameters. See also ¶ [0174] of Brightwell: “If the set of perishable items 128 includes milk, ice cream, frozen waffles, butter, ground beef, and frozen fish and the set of per-user restrictions 1004 includes an ice cream restriction and a fresh meat restriction, the request fulfillment component 114 removes the ice cream item and the ground beef item from the set of perishable items 128.” See compliance scores shown in Fig. 7 & Fig. 9 and see Fig. 2 denoting “set of items” item #238 and Fig. 2 denoting a set of perishable items item #128.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bohling / Lindsay method / system for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding the flow analysis data comprises an indication of compliance of the plurality of items of sale with respect to a first standard operating procedure (SOP) & the store analysis data comprises an indication of compliance of the plurality of items of sale with respect to a second SOP of Brightwell, wherein the rating/score is used to disqualify certain users from selecting certain perishable items based on their ability to adhere to cold-chain compliance rules, safely handle temperature sensitive items, and deliver perishable items to an item intake area in acceptable condition. This improves safe-handling of temperature sensitive items, compliance with cold-chain parameters, and further improves perishable item selection quality while reducing labor expenditure in order-fulfillment (see 
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brightwell, the results of the combination were predictable.

Regarding Dependent Claims 8 and 17, Bohling/ Lindsay / Brightwell method/ system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1, 7, 14 and 16 above, and Brightwell further teaches the method/system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the first SOP and the second SOP are the same; or the first SOP and the second SOP form part of a third SOP (see at least Brightwell: ¶ [0050-0052]. Brightwell notes that the cold-chain compliance parameters 132 also include the maximum dwell-time for each item. Cold-chain compliance parameters can include other rules or suggestions for perishable items, such as, but not limited to, suggestions to keep hot items separated from cold items in a basket or cart, instructions to pick-up cold items last or immediately prior to delivering items to an intake area, instructions to pick up all cold items at the same time, instructions to pick up all hot/warm items at the same time, etc. Also see ¶ [0043] of Brightwell showing temperature ranges for a particular item of sale & time spent in cold store and/or amount of time on display case and in Fig. 15 showing whether cold-chain compliance parameters are satisfied.)

17.		Dependent Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bohling / Lindsay, and in further view of US PG Pub (US 2018/0224150 A1) to Lewis. 
		Regarding Dependent Claim 23, Bohling/Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations doesn’t explicitly teach the limitations of:
- determining, via an artificial intelligence circuit, the flow analysis data from the product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image; and the artificial intelligence circuit uses a learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image (see Dependent Claim 23)
- wherein the product flow data includes the image and the method further comprises: training the machine learning circuit to generate the learning based at least in part on identifying moisture inside of a container associated with the plurality of items of sale (see Dependent Claim 24)
		Lewis however in the analogous art for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- determining, via an artificial intelligence circuit (see at least Lewis: Fig. 2 denoting the monitoring component 218 coupled with the machine learning component 222.), the flow analysis data from the product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image; and the artificial intelligence circuit uses a learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image (see at least Lewis: ¶ [0054-0056]. Lewis notes that the machine learning component 222 may include pattern recognition, modeling, or other machine learning algorithms to analyze sensor data and/or database information to generate alerts, including notifications and/or instructions, temperature trends, item location trends, and/or other patterns in temperature/item location associated with a particular open container. Also the machine learning component 222 compares one or more IR images in the sensor data and/or one or more temperatures for the item to a predetermined pattern stored in a database to identify an item, item location, item temperature, item packaging integrity, item freshness, moisture level, or other factors associated with the item. See also Lewis at Fig. 2 denoting the monitoring component 218.)
- training the machine learning circuit (see at least Lewis: Fig. 2 denoting the monitoring component 218 coupled with the machine learning component 222.) to generate the learning based at least in part on identifying moisture inside of a container associated with the plurality of items of sale (see at least Lewis: Figs. 8-9 & ¶ [0058]. Lewis notes the moisture level of food items, dryness of food items, humidity within the container, food freshness level, item package integrity, temperature of an item, temperature within the container, changes in temperature of an item over time, and/or changes in temperature within the interior portion 202 of the container over time. Moisture content may indicate a degree of spoilage or whether a food item is fully cooked.  See Fig. 8 of Lewis regarding the process captured image data associated with an interior portion of an open container 802 and process exterior sensor data obtained from sensor(s) associated with exterior portion of the open container 806.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bohling / Lindsay method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding the flow analysis data comprises an indication of compliance of the plurality of items of sale with respect to a first standard operating procedure (SOP) & the store analysis data comprises an indication of compliance of the plurality of items of sale with respect to a second SOP of Lewis, wherein the system generates instructions for item placement to a user. These examples provide improved presentation of items, avoids incomplete cooking of items, prevents improper refrigeration of items, and improves user efficiency in managing perishable items (see Lewis: ¶ [0019]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lewis, the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683